Citation Nr: 1750040	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-31 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran had active service from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In June 2015, the Board remanded the issue on appeal for further development.  


FINDING OF FACT


The evidence is at least in equipoise as to whether the degenerative arthritis of the Veteran's thoracolumbar spine was incurred during active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for degenerative arthritis of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

In light of the favorable determination to grant service connection for degenerative arthritis of the thoracolumbar spine, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

B.  Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for residuals of back injury diagnosed as degenerative arthritis.  
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Considering the claim for service connection for residuals of a back injury, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  During the appeal period the Veteran's back disability has been diagnosed as degenerative arthritis of the thoracolumbar spine and lumbosacral strain.   See October 2015 VA examination.  

The Veteran contends that during service on several occasions he fell from telephone poles that resulted in back injuries and that he has had a back disability since service.  See, e.g., Veteran's September 2011 claim and November 2011 lay statement from Veteran's communication sergeant.  In the November 2011 statement, the Veteran's communication sergeant stated that he witnessed the Veteran's falling off telephone poles on several occasions.  He also saw the Veteran going to field medics numerous time for back pain and once to a hospital in "Graphenvere," Germany.  The Veteran's sergeant further stated that he has remained in contact with the Veteran since service and has witnessed how the Veteran's back injury has impacted his everyday life.  

The Veteran's DD 214 Form shows that he was a wireman during service.  His personnel records show that from September 1965 to October 1966 he was a switchboard operator in Germany with "Hq Svc Btry 3d Bn, 76th Arty."  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

As a lay person, the Veteran is competent to report symptoms of low back pain.  Furthermore, he indeed is competent to state that the low back pain he experiences is similar to the symptomatology he experienced in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he/she has actually observed and is within the realm of his personal knowledge).  His statements and testimony as to ongoing low back pain since service are credible as they are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Moreover, in March 2012 a private doctor opined that, based on the Veteran's history, his chronic back disability most likely is due to his fall in service.  Thus, there is competent and credible evidence of the Veteran's continuous back symptoms existing since service.

In summary, the Board finds that the evidence establishes that the Veteran had a back injury in service.  The evidence also establishes that during the current appeal period, the Veteran's back disability has been diagnosed as degenerative arthritis of the thoracolumbar spine.  Thus, there is probative evidence of a nexus under 3.303(b), between service and the currently-diagnosed degenerative arthritis of the Veteran's thoracolumbar spine.  

The Board recognizes that there is an unfavorable VA opinion of record dated in October 2015 whereby the examiner opined that the Veteran's back disability was less likely than not incurred in or caused by service as service treatment records do not document a back injury or back pain.  However, in the rationale the examiner did not consider the Veteran's complaints of low back pain since service in conjunction with his in-service injuries as a wireman.  Hence, the Board finds that the VA opinion is of limited probative value.  The United States Court of Appeals for Veterans Claims has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Notably, the Board in its June 2015 remand instructed the examiner to accept as true the Veteran's back injuries during service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus as the opinion is not probative, it need not be further considered. 

The Board recognizes that the Veteran incurred post-service injuries to his back.  Private clinical records in June 1988 show that the Veteran had a work-related injury to his back in 1984 while being employed at Safeway.  He underwent a lumbar laminectomy in 1984 and subsequently had diagnoses of herniated nucleus pulposus of the lumbosacral area and posttraumatic arthritis of the lumbosacral area.  See records dated in January 1989 and November 2011.  As indicated above, the Veteran also had a diagnosis of lumbosacral strain on the October 2015 VA examination.  However, VA is precluded from differentiating between the symptoms of the Veteran's service-connected degenerative arthritis of the lumbar spine and those of his other low back disabilities in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of degenerative arthritis from the other back disabilities, the reasonable doubt doctrine dictates that all symptoms be attributed to the degenerative arthritis.  Id.  The Board considers the Veteran's original back disability claim to have been fully granted through the above grant of entitlement to service connection for degenerative arthritis of the thoracolumbar spine.  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between the Veteran's service and the degenerative arthritis of his thoracolumbar spine.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for degenerative arthritis of the thoracolumbar spine is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for degenerative arthritis of the thoracolumbar spine is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


